t c no united_states tax_court steven r and terry d williams petitioners v commissioner of internal revenue respondent docket no filed date p a shareholder in an s_corporation s received a 3x distribution from s during s's accumulated adjustment account aaa under sec_1368 i r c had a 3x balance as of the beginning of s had a 2x loss for when subch s status was elected for s its predecessor subch c_corporation had in excess of 2x accumulated_earnings_and_profits to the extent that the 3x distribution for exceeds the balance of the aaa p would be taxable for such excess as a dividend to the extent it did not exceed the accumulated_earnings_and_profits from the predecessor subch c_corporation r determined that the 2x loss should be first subtracted from the 3x balance of the aaa before considering the distribution r's determination would result in taxable ordinary_income to p p counters that distributions should be first subtracted from the aaa prior to any adjustments for losses or deductions of the subch s_corporation for the year held losses and deductions for the year are to be first subtracted from the aaa prior to considering shareholder distributions for the year sec_1367 and sec_1368 interpreted david j wood for petitioners michael f o'donnell for respondent gerber judge respondent determined deficiencies in petitioners' federal_income_tax and a section accuracy- related penalty as follows year deficiency dollar_figure dollar_figure sec_6662 penalty --- dollar_figure after concessions the issue for our consideration is whether petitioner steven r williams received taxable_distributions of dollar_figure from maverick transportation inc an s_corporation in respondent has conceded that petitioners are not liable for the sec_6662 accuracy-related_penalty for unless otherwise indicated all section and subchapter references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the parties have also stipulated that petitioners are entitled to depreciation_deductions of dollar_figure for in addition to the amount claimed on petitioners' tax_return the amount of petitioners' deficiency for is also affected by a settlement entered into between maverick transportation inc mti and respondent in a related case maverick transp inc v commissioner docket no in the notice_of_deficiency to mti respondent determined that mti was subject_to a built-in gains tax under sec_1374 in the amount of dollar_figure for in the notice_of_deficiency issued to petitioners respondent allowed petitioners a dollar_figure passthrough deduction in for mti's built-in gains tax_liability in the settlement in maverick transp inc v commissioner supra for which the court has entered a decision document the parties agreed that mti is liable for a built-in gains tax in of dollar_figure which reduces petitioners' passthrough deduction allowed by respondent from dollar_figure to dollar_figure findings of fact3 at the time the petition was filed petitioners resided in little rock arkansas during the years in issue steven r williams petitioner was the president and sole shareholder of maverick transportation inc mti mti is a trucking company and petitioner has more than years of experience in the trucking industry mti was founded in and operated as a subchapter_c_corporation for a number of years on date mti elected to be taxed as an s_corporation during the time that mti was a c_corporation mti had accumulated in excess of dollar_figure of earnings_and_profits that were carried forward to during mti made distributions to its sole shareholder petitioner in the amount of dollar_figure also for the taxable_year mti had a nonseparately computed ordinary_loss of dollar_figure mti's accumulated_adjustments_account aaa at the beginning of the tax_year had a dollar_figure balance items of income loss and deductions that resulted in positive or negative5 adjustments to mti's aaa during the tax_year including the distributions to petitioner and net ordinary_loss were as follows the stipulation of facts and the attached exhibits are incorporated by this reference this is a term used in sec_1367 see infra note which contains the pertinent part of that section negative adjustments are in parentheses distributions loss contributions nondeductible officer insurance sec_274 expenditures nondeductible fines interest_income dollar_figure big_number big_number big_number big_number big_number big_number opinion the controversy here is not over whether or which reductions should be made to the aaa but the order in which they are to be made the adjustments are to be made to the accumulated_adjustments_account which was statutorily created to track certain aspects and the character of s_corporation distributions in particular the issue is whether an s corporation's aaa must first be reduced by losses_incurred by the s_corporation for the taxable_year prior to determining the tax treatment of shareholder distributions made during the year petitioners argue that the tax treatment of distributions should be considered prior to the consideration of annual losses and respondent argues the converse in order to understand the technical aspects of the controversy it is necessary to understand some of the background concerning the s_corporation provisions and the purpose of the statutes in question sec_1367 and sec_1368 were enacted as part of the subchapter_s_revision_act_of_1982 publaw_97_354 96_stat_1669 an s_corporation like a partnership is a pass through entity and with certain exceptions the shareholders report gain_or_loss irrespective of any distributions made to them generally under sec_1367 and sec_1368 shareholder distributions are to be tax-free to the extent of the distributee's stock basis further such tax-free distributions reduce the shareholder's stock basis in accord with these concepts the above-mentioned act also obviated the conceptual need for corporate earnings_and_profits except to the extent that an s_corporation may possess accumulated earnings from prior years in which it was a subchapter_c_corporation see sec_1371 where earnings_and_profits accumulated by a predecessor c_corporation exist they are taken into account in the tax treatment of distributions to s_corporation shareholders this is accomplished through a clearing concept designated as the aaa the aaa is described and defined in sec_1368 as follows e definitions and special rules --for purposes of this section-- accumulated_adjustments_account -- a in general --except as provided in subparagraph b the term accumulated_adjustments_account means an account of the s_corporation which is adjusted for the s_period in a manner similar to the adjustments under sec_1367 except that no adjustment shall be made for income and related expenses which is exempt from tax under this title and the phrase but not below zero shall be disregarded in sec_1367 and no adjustment shall be made for federal taxes attributable to any taxable_year in which the corporation was a c_corporation an s_corporation distribution from accumulated_earnings_and_profits of a predecessor c_corporation is treated as a dividend to the extent that the distribution exceeds the s corporation's aaa sec_1368 and the aaa is intended to measure the accumulated_taxable_income of an s_corporation that has not been distributed to the shareholders the portion of a distribution to a shareholder that does not exceed the aaa is a nontaxable return_of_capital to the extent of the shareholder's basis in s_corporation stock sec_1368 and c the aaa is increased for the s corporation's income and decreased for the s corporation's losses and deductions and for nontaxable distributions to shareholders see sec_1367 and sec_1368 distributions in excess of the aaa balance are treated in the same manner as subchapter_c dividend distributions accordingly to the extent of an s corporation's accumulated_earnings_and_profits from a prior c_corporation such shareholder distributions are taxable as ordinary_income in that regard the controversy here focuses on the order in which reductions are to be made to the aaa if petitioners are correct then no part of the distributions to petitioner would result in taxable ordinary_income if however respondent is correct a distribution in excess of the aaa would result in taxable_income and an income_tax deficiency for petitioners at the beginning of mti had an aaa balance of dollar_figure during mti had an ordinary_loss of dollar_figure and made distributions to petitioner of dollar_figure both of which call for negative adjustments to the aaa petitioners argue that in determining the tax consequences of the distributions the distributions should be applied in reduction of the aaa balance as of the beginning of ie prior to the dollar_figure reduction attributable to the annual operating loss under petitioners' suggested approach the distributions would be a nontaxable return_of_capital that decrease petitioner's tax basis in his stock rather than result in a taxable dividend because the distributions did not exceed mti's beginning of the year aaa balance under respondent's determination the dollar_figure loss for is subtracted from the aaa prior to considering the effect of subtracting the distributions from the aaa respondent's determination results in taxable dividends attributable to mti's accumulated_earnings_and_profits of its predecessor c_corporation no court has specifically analyzed the question of the ordering of items in applying the principles for computing the aaa and any resulting income or basis reductions in jones v commissioner tcmemo_1997_400 we touched on but did not discuss the point that adjustments to an s corporation's aaa for losses and deductions incurred in a taxable_year must be made prior to adjustments for shareholder distributions we do not vary from that statement here but provide the rationale for our holding and agreement in so holding we agree with respondent petitioners contend that the order for required adjustments to an s corporation's aaa is prescribed in sec_1367 sec_1367 provides a list of the positive and negative the question of the ordering of reductions to the aaa was not of critical import or effect in jones v commissioner tcmemo_1997_400 and apparently was not focused on by the parties here however the ordering question is the essence of the inquiry and central to the resolution of the controversy adjustments to the basis of shareholder stock for items of income loss and deductions of an s_corporation for the taxable_year and for distributions to shareholders of the s_corporation during the year petitioners maintain that the literal terms of sec_1367 require that the adjustments to stock basis be made in the order listed in the statute pursuant to the list contained in sec_1367 petitioners contend that basis is decreased for distributions under subparagraph a of sec_1367 before it is decreased for current_year losses under subparagraphs b and c of sec_1367 petitioners sec_1367 provides for the following adjustments to the basis of shares in an s_corporation a general_rule -- increases in basis --the basis of each shareholder’s stock in an s_corporation shall be increased for any period by the sum of the following items determined with respect to that shareholder for such period a the items of income described in subparagraph a of sec_1366 b any nonseparately computed income determined under subparagraph b of sec_1366 and c the excess of the deductions for depletion over the basis of the property subject_to depletion decreases in basis --the basis of each shareholder’s stock in an s_corporation shall be decreased for any period but not below zero by the sum of the following items determined with respect to the shareholder for such period a distributions by the corporation which were not includible in the income of the shareholder by reason of sec_1368 b the items of loss and deduction described in subparagraph a of sec_1366 c any nonseparately computed loss determined under subparagraph b of section continued contend that sec_1368 refers to the sec_1367 stock basis adjustments for the proper order of adjustments to the aaa respondent maintains that sec_1368 and not sec_1367 controls the order of adjustments to the aaa sec_1368 relied on by petitioners provides that the tax treatment of shareholder distributions under sec_1368 and c shall be determined by taking into account the adjustments to the basis of the shareholder's stock under sec_1367 and the adjustments to the aaa under sec_1368 sec_1368 controls the adjustments to the aaa of an s_corporation for current_year operating results and shareholder distributions and provides that the aaa is to be adjusted in a manner similar to the adjustments to the basis of s_corporation stock provided in sec_1367 sec_1368 petitioners' reliance on sec_1367 for the timing or order of adjustments to the aaa is misplaced the sec_1367 legislative_history states that the current year's losses decrease the basis of s_corporation stock before the stock basis is decreased for shareholder distributions and supports our continued a d any expense of the corporation not deductible in computing its taxable_income and not properly chargeable to capital_account and e the amount of the shareholder’s deduction for depletion for any oil_and_gas property held by the s_corporation to the extent such deduction does not exceed the proportionate share of the adjusted_basis of such property allocated to such shareholder under sec_613a holding here that adjustments to the aaa for losses are made prior to adjustments for any distributions made during the year in particular the legislative_history states under the bill both taxable and nontaxable income and deductible and nondeductible expenses will serve respectively to increase and decrease a subchapter_s shareholder's basis in the stock of the corporation these rules generally will be analogous to those provided for partnerships under sec_705 under these rules income and loss for any corporate taxable_year will apply to adjust basis before the distribution rules apply for that year emphasis added h rept pincite 1982_2_cb_730 s rept pincite 1982_2_cb_718 petitioners contend that the sec_1367 legislative_history does not provide clear guidance on the order of adjustments to the aaa petitioners rely on the statement in the legislative_history that basis adjustments to s_corporation stock should be analogous to the basis adjustments to partnership interests under sec_705 of the partnership rules a distribution to a partner decreases the partner's basis in his partnership_interest before the partner's basis is reduced for partnership losses see revrul_66_94 1966_1_cb_166 under the partnership rules the relevant basis is the partner's basis in the partnership_interest when the distribution occurs however petitioners' argument would require us to ignore the explicit statement in the legislative_history that adjustments for losses of an s_corporation are made before adjustments for shareholder distributions the legislative_history states that subchapter_s is meant only to be generally analogous to subchapter_k and directly conflicts with petitioners' interpretation of sec_1367 sec_1367 merely lists the adjustments to basis of shareholder's stock and does not prescribe the order in which those adjustments are to be made for present purposes the aaa must be adjusted for income loss and deductions of an s_corporation for the taxable_year prior the adjustment to the aaa for shareholder distributions sec_1368 requires that if distributions made during a taxable_year exceed the amount in the aaa at the close of the taxable_year the balance of the aaa is to be allocated among the distributions petitioners contend that adjustments for both losses and shareholder distributions can occur at the end of the year consistent with sec_1368 and the adjustment for distributions could occur before the adjustment for losses however the legislative_history of sec_1368 like that of sec_1367 expressly states that adjustments to the aaa for current_year losses are made before adjustments for distributions during the year the house report provides for any taxable_year the amount in the account after taking into account income and loss for the taxable_year will be used up pro_rata among all distributions made during the year thus if the account balance at the end of a year before distributions is dollar_figure and the corporation distributed dollar_figure during the taxable_year one-half of each distribution will be treated as from the accumulated_adjustments_account and therefore will not be taxed as a dividend h rept part ii pincite emphasis added subsequent to the taxable years in question regulations under sec_1367 and sec_1368 were issued requiring taxpayers to decrease the aaa by current_year losses prior to determining the tax consequences of any distribution made during the taxable_year sec_1_1368-1 sec_1_1368-2 income_tax regs the regulations apply to tax years of a corporation beginning on or after date and are not applicable to this case sec_1_1368-4 income_tax regs ironically during congress amended sec_1368 to provide for the result that petitioners seek small_business job protection act of publaw_104_188 sec c 110_stat_1755 sec_1368 as amended provides that the aaa is adjusted for distributions made during the year without regard to any net_negative_adjustment for the year a net_negative_adjustment is the excess of reductions in the aaa for losses and deductions for the year over any increase in the aaa for the year the amendment applies to tax years beginning after date the legislative_history of sec_1368 makes it clear that congress intended to effect a change in the existing law congress characterized the existing law as follows under present law income whether or not taxable and expenses whether or not deductible serve respectively to increase and decrease an s_corporation shareholder's basis in the stock of the corporation these rules require that the adjustments for items of both income and loss for any taxable_year apply before the adjustment for distributions applies these rules limiting losses and allowing tax-free distributions up to the amount of the shareholder's adjusted_basis are similar in certain respects to the rules governing the treatment of losses and cash distributions by partnerships under the partnership rules unlike the s_corporation rules for any taxable_year a partner's basis is first increased by items of income then decreased by distributions and finally is decreased by losses for that year in addition if the s_corporation has accumulated_earnings_and_profits any distribution in excess of the amount in an accumulated_adjustments_account will be treated as a dividend to the extent of the accumulated_earnings_and_profits a dividend distribution does not reduce the adjusted_basis of the shareholder's stock the accumulated_adjustments_account generally is the amount of the accumulated undistributed post- gross_income less deductions s rept pincite h rept pincite fn refs omitted sec_1367 and sec_1368 including the amendment to sec_1368 together with their legislative_history support our holding that adjustments to the aaa for current_year losses are made prior to any adjustments to the aaa for shareholder distributions made during the year accordingly respondent's determination that petitioner received a taxable dividend from mti in is sustained to reflect the foregoing decision will be entered under rule
